DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set February 10, 2001 has been entered.

Claim Objections
Claim 23 is objected to because of the following informalities:  
As to claim 23: It recites “in the reference coordinate system” in lines 9-10 should be changed to ---in a reference coordinate system---.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 19-20, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2015/0002375 A1) in view of Bartlett (US 7046215 B1).
As to claim 23: Williams discloses a head wearable display (HWD) system (Figs. 1-2, “a head wearable display (HWD) system 16”; Abstract) comprising: 
a HWD (Figs. 1-2, “a HWD 14”; Abstract), 
a position and orientation (P&O) tracker configured to track the P&O of the HWD relative to at least one hardware element having a known position, which is selected 
a display reliability verification module configured to: calculate at least one position of the at least one hardware element with respect to the HWD (Figs. 1-2, “a display reliability verification module 10” configured to: calculate at least one position of the at least one hardware element 38 with respect to the HWD; Abstract, ¶0014, 0025-0040); 
display, in the HWD and according to the at least one tracked position in the reference coordinate system, at least one verification symbol that corresponds to the at least one hardware element (Figs. 1-2, display, in the HWD and according to the at least one tracked position in the reference coordinate system, “at least one verification symbol 36” that corresponds to the at least one hardware element 38; Abstract, ¶0029-0033, wherein “the reference symbol 36 along a known line of sight 28” represents a reference coordinate system); and 
advise the user of the HWD, whether graphical elements displayed by the HWD are presented conformally with respect to the real world, by indicating a degree of alignment between the at least one verification symbol and the at least one hardware element, wherein the degree of alignment between the at least one verification symbol in the reference coordinate system, with respect to the corresponding at least one hardware element indicates a degree of reliability of the HWD (Figs. 1-2, advise the 
Williams does not expressly use the term of a reference coordinate system. However, Bartlett teaches a head wearable display (HWD) system comprises a HWD (Figs. 1-2, “a head wearable display (HWD) system 2” comprises “a HWD 4”; Abstract, col. 4, lines 50-67) display, in the HWD and according to the at least one tracked position in a reference coordinate system that corresponds to at least one hardware element (Fig. 1, according to the at least one tracked position in “a reference coordinate system 22” that corresponds to “at least one hardware 20”, col. 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to use a term of a reference coordinate system corresponds the at least one hardware element, such that display, in the HWD and according to the at least one tracked position in the reference coordinate system, at least one verification symbol that corresponds to the at least one hardware element, wherein the degree of alignment between “the at least one verification symbol 36 in the reference coordinate system as taught by Bartlett. The motivation would have been in order to have a head tracker system for determining a user’s head orientation relative to datum (Bartlett: Abstract).
As to claim 19: Claim 19 is a method claim of claim 23. The combination of the prior arts Williams and Bartlett further disclose a method of reliability verification of a head wearable display (HWD) operated by a user (Williams: Figs. 1-2, a method of reliability verification of “a head wearable display (HWD) 16” operated by “a user 18”; Abstract, Bartlett: Figs. 1-2, a method of reliability verification of “a head wearable display (HWD) 2” operated by a user”; Abstract), the method comprising: 
tracking a position and orientation (P&O) of the HWD in a reference coordinate system, relative to at least one hardware element having a known position, which is selected from a surroundings of the user and is visible to the user through the HWD (Williams: Figs. 1-2, tracking a position and orientation (P&O) of the HWD in a reference coordinate system, relative to “at least one hardware element 38” having a known position, which is selected from a surroundings of the user and is visible to the user through the HWD; Abstract, ¶0025-0036, wherein “the reference symbol 36 along a known line of sight 28” represents a reference coordinate system; Bartlett: Figs. 1-2, tracking a position and orientation (P&O) of the HWD in “a reference coordinate system 22”, relative to “at least one hardware element 20” having a known position, which is selected from a surroundings of the user and is visible to the user through the HWD; cols. 4-5); 
displaying, in the HWD and according to the at least one tracked position in the reference coordinate system, at least one verification symbol that corresponds to the at least one hardware element (Williams: Figs. 1-2, displaying, in the HWD and according to the at least one tracked position in the reference coordinate system, “at least one 
advising the user of the HWD, whether graphical elements displayed by the HWD are presented conformally with respect to the real world, by indicating a degree of alignment between the at least one verification symbol and the at least one hardware element, wherein the degree of alignment between the at least one verification symbol in the reference coordinate system, with respect to the corresponding at least one hardware element indicates a degree of reliability of the HWD (Williams: Figs. 1-2, advising the user of the HWD, whether “graphical elements 40, 42” displayed by the HWD are presented conformally with respect to “the real world 26”, by indicating a degree of alignment between the at least one verification symbol and the at least one hardware element, wherein the degree of alignment between “the at least one verification symbol 36 in the reference coordinate system, with respect to the corresponding at least one hardware element 38 indicates a degree of reliability of the HWD; Abstract, ¶0025-0054; Bartlett: Figs. 1-2, wherein the degree of alignment between “the at least one verification symbol 18 in the reference coordinate system; cols. 4-5). In addition, the same motivation is used as the rejection of claim 19. 
As to claim 20: Williams discloses receiving a user input indicative of the degree of alignment and identifying an error source related to the misplacement (Figs. 1-2, 0037-0051).  
As to claim 24: Williams discloses configured to receive user input concerning the degree of alignment and to identify an error source related to the misplacement .  

Claim(s) 21-22, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2015/0002375 A1) in view of Bartlett (US 7046215 B1), as applied to claims 20, 24 above, and further in view of Ackerman et al (US 2014/0375540 A1).
As to claims 21, 25: Williams and Bartlett do not disclose correcting software identified as being associated with the error source. However, Ackerman teaches a head wearable display (HWD) system comprises correcting software to correct a misalignment of an object (Figs. 2-3, “a head wearable display (HWD) system 2” comprises correcting software identified as being associated with an error source; ¶0005, wherein a misalignment of an object represents an error source). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams and Bartlett to implement correcting software identified the misalignment of the object, such that correcting software identified as being associated with the error source as taught by Ackerman. The motivation would have been in order to adjust how and where virtual objects are displayed on one or both display units (Ackerman: ¶0005).
As to claims 22, 26: Williams and Bartlett do not disclose hardware corrections identified as being associated with the error source. However, Ackerman teaches a head wearable display (HWD) system comprises a hardware corrections identified as being associated with the error source (Figs. 2-3, “a head wearable display (HWD) system 2” comprises a hardware corrections identified as being associated with the 
 
Response to Arguments
Applicant's arguments on 10 February 2021 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LIN LI/
Primary Examiner, Art Unit 2693